DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "time-extended spinning" in last line of the claim, however, “time-extending spin” is also recited in claim 10 in line 2, and again in claim 11 in line 2.  It is unclear whether the different recitations of "time-extended spinning" is referring to the same or different "time-extended spinning", thus, deemed indefinite.  Also, claim 19 has the same issues as claim 11 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140256411 to Basallo et al (Basallo) in view of US Pub. 20070060323 to Isaac et al (Isaac), US Pub. 20140087820 to Brune et al (Brune), and US Pub. 20180130286 to Berman et al (Berman).

Claims 1 and 14. Basallo discloses an electronic gaming machine (Fig. 8A, and ¶187) comprising: 
a video display (Fig. 8A, element 1154, and ¶211); and 
a game controller comprising a memory storing a symbol set and instructions (Fig. 7B, elements 1012 and 1014, and ¶¶198 and 199), which, when executed, cause the game controller to at least: 
cause the video display to display a first set of reels (Figs. 2A+B, elements 202a, and ¶¶33 and 36) and comprising a first reel (Figs. 2B, elements 204a1, 204a8, 204a9, and 204a16 is a column formed to a make reel interpreted as the first reel) and a third reel (Figs. 2B, elements 204a2, 204a7, 204a10, and 204a15 is a column formed to a make a reel interpreted as the third reel); 
cause the video display to display a second set of reels (Figs. 2A+B, element 202c, and ¶33) and comprising a second reel (Figs. 2B, elements 204c1, 204c8, 204c9, and 204c16 is a column formed to a make reel interpreted as the second reel) and a fourth reel (Figs. 2B, elements 204c2, 204c7, 204c10, and 204c15 is a column formed to a make a reel interpreted as the fourth reel); 
form a first pair of reels from the first reel and the second reel (Figs. 2B, elements 202a and 202c, where the first columns from each game section, 202a and 202c, is interpreted as a first pair of reels), and a second pair of reels from the third reel and the fourth reel (Figs. 2B, elements 202a and 202c, where the second columns from each game section, 202a and 202c, is interpreted as a second pair of reels); 
control the video display to spin the first pair of reels to a first stop (¶3, “the reels spin and then stop to display a generated combination of symbols on the reels”, and ¶34, “the gaming system initiates each of the wagered on games”); and 
control the video display to spin the second pair of reels to a second stop (¶3, “the reels spin and then stop to display a generated combination of symbols on the reels”, and ¶34, “the gaming system initiates each of the wagered on games”).
However, Basallo fails to explicitly disclose:
control the video display to spin the first pair of reels to a first stop synchronously; and
upon a potential trigger condition being met, control the video display to spin the second pair of reels to a second stop asynchronously (emphasis added).
Isaac teaches spin the reels to a first stop synchronously (¶32, “the reels 12 may stop at the same time”, and see claim 14), upon a potential trigger condition being met (¶31, “potential for a particular winning combination”), spin reels to a second stop asynchronously (¶31, reels have different spin and stop duration, i.e., the reels stop spinning at different times).  The gaming system of Basallo would have motivation to use the teachings of Isaac in order to modify the spin duration for different reels in hopes to build player anticipation thereby enhancing the player's enjoyment of the game as disclosed in Isaac ¶31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Basallo with the teachings of Isaac in order to modify the spin duration for different reels in hopes to build player anticipation thereby enhancing the player's enjoyment of the game as disclosed in Isaac ¶31.
Brune teaches reels to a first stop synchronously, and reels to a second stop asynchronously (Fig. 10D, elements 1130a-c, and ¶77, “stop the reels by enabling the player to activate the stop input device associated with that reel”, and “the player to activate the stop input devices in any suitable order or simultaneously”).  The gaming system of Basallo in view of Isaac would have motivation to use the teachings of Brune in order to give game players more perceived control over the outcome of the game which would make the game more enjoyable and fun for the game players.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Basallo in view of Isaac with the teachings of Brune in order to give game players more perceived control over the outcome of the game which would make the game more enjoyable and fun for the game players.

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Basallo in view of Isaac with the teachings of Berman in order to give game players additional opportunities at achieving a favorable outcome which would make the game more enjoyable and fun for the game players.

Claims 2. Basallo in view of Berman teaches wherein the instructions, when executed, further cause the game controller to, upon determining a trigger condition being met, award a feature game (see Basallo, ¶¶46 and 67; and see Berman, ¶95, “three bonus symbols to initiate the bonus feature”).

Claims 3. Basallo in view of Isaac teaches wherein the instructions, when executed, further cause the game controller to time-extending spin the second pair of reels prior to the potential trigger condition being reached (see Isaac ¶31).

Claims 4 and 15. Basallo in view of Isaac teaches wherein the instructions, when executed, further cause the game controller to at least: 
cause the video display to display the first set of reels in a first game window, and the second set of reels in a second game window (see Basallo in Figs. 2A+B, elements 202a+c); and 


Claims 5 and 16. Basallo in view of Isaac and Brune wherein the instructions, when executed, further cause the video display to display the first pair of reels to stop synchronously across the first game window and the second game window (see Basallo in Figs. 2A+B, elements 202a+c; see Isaac ¶31; and see Brune ¶77), and to display the second pair of reels to stop asynchronously subsequent to the first pair of reels stopping spinning synchronously (see Isaac ¶31; and see Brune ¶77).

Claims 6 and 17. Basallo in view of Isaac and Berman teaches wherein the potential trigger condition occurs independently in the first game window and in the second game window, respectively (see Isaac ¶31; and see Berman, Fig. 4, element 404, and ¶¶32 and 56 “conditional replay”, where there are separate trigger symbols or substitute symbols within the different games of Basallo in Figs. 2A+B).

Claim 7. Basallo in view of Isaac and Berman teaches wherein the instructions, when executed, further cause the video display to display the time-extended reel spin depending on which of the first game window and the second game window reaches first the potential trigger condition (see Isaac ¶31; and see Berman, Figs. 4A, 5A, and 6A, and elements 404, 502, 620, and 620, and ¶¶82-86, “trigger symbol”, and ¶¶97-99 and 101, “substitute symbol” and “trigger symbols”, where the spinning of the trigger symbols or substitute symbols occur after the first spin of other base game symbols which is interpreted as a time extended reel spin).

Claims 8. Basallo in view of Isaac and Berman teaches wherein the potential trigger condition is met by only the first game window (in this case, only the first set of reels of Basallo, Figs. 2A+B, element 202a, has the potential winning combination of Isaac, or the “substitute symbol” or “trigger symbol” of Berman, Figs. 4A, 5A, and 6A, and elements 404, 502, 620, and 620, and ¶¶82-86, “trigger symbol”, and ¶¶97-99 and 101, “substitute symbol” and “trigger symbols”).

Claims 9. Basallo discloses wherein the instructions, when executed, further cause the game controller to commence spinning the first reel and the second reel simultaneously (see Basallo, Figs. 2A+B, and ¶¶34-36, “simultaneously”).

Claims 10 and 18. Basallo in view of Berman teaches wherein the instructions, when executed, further cause the game controller to time-extending spin the first reel and stop all of the second set of reels from spinning, when only the first reel presents the potential trigger condition (in a first instance, only the first set of reels of Basallo, Figs. 2A+B, element 202a, has the “substitute symbol” or “trigger symbol” of Berman, Figs. 4A, 5A, and 6A, and elements 404, 502, 620, and 620, and ¶¶82-86, “trigger symbol”, and ¶¶97-99 and 101, “substitute symbol” and “trigger symbols”; in a second instance, ).

Claims 11 and 19. Basallo in view of Isaac, Berman, and Brune teaches wherein the instructions, when executed, further cause the game controller to time-extending spin the second pair of reels (in this case, start a free or bonus game in the second game area, Fig. 2A, element 202c, of Basallo see ¶67, “bonus game trigger” and “triggers a 

Claims 12 and 20. Basallo in view of Isaac and Berman teaches wherein the instructions, when executed, further cause the game controller to time-extending spin the first set of reels and the second set of reels when both the first reel and the second reel present the potential trigger condition (in this case, both the first and second set of reels of Basallo, Figs. 2A+B, elements 202a and 202c” have “potential for a particular winning combination” of Isaac, and/or have “substitute symbols” or “trigger symbols” of Berman Figs. 4A, 5A, and 6A, and elements 404, 502, 620, and 620, and ¶¶82-86, “trigger symbol”, and ¶¶97-99 and 101, “substitute symbol” and “trigger symbols”, which leads to additional spins of the corresponding reels).

Claims 13. Basallo in view of Isaac and Berman teaches wherein the instructions, when executed, further cause the game controller to spin the first set of reels and the second set of reels with regular spin timing when no potential trigger condition is presented (in this case, see Isaac ¶34, “spin profile”, and there are no “substitute symbols” or “trigger symbols” of Berman, ¶¶82-86, 97-99, and 101, presented during play of the first and second set of reels of Basallo, Figs. 2A+B).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715